KOGAN, Judge,
dissenting.
At the most fundamental level, it is not an appellate court’s function to engage in belated fact-finding that the trial court has neglected to do. Today the majority permits the appellate courts to reinterpret “findings” that the majority labels imprecise, but which in fact are blatantly insufficient as a matter of law. This converts appellate proceedings into de novo reviews of records that may be quite enormous, further burdening the appellate courts with a task they were never meant to accomplish. Because I believe this situation is utterly contrary to the three-tiered court system created by article V of the Florida Constitution, I respectfully dissent.
SHAW and ANSTEAD, JJ., concur.